DETAILED ACTION
This Office Action is in reply to response after Non-Final rejection received on November 08, 2021.  Claim(s) 1, 3-11, and 13-20 is/are currently pending in the instant application.  This application is a continuation of U.S. Patent Application 15/832,431, now U.S. Patent 10,211,832.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges that there are no claim amendments at this time.  Claims1, 11, and 13 are canceled at this time. 

Allowable Subject Matter
Claims 3-10 and 14-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims are allowed based on the filing and approval of a terminal disclaimer which links the claims to U.S. Patent 10,211,832.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Applicants arguments (remarks pages 7-8) begin with the rejection under Double Patenting.  The Applicant has submitted a Terminal Disclaimer in response to the rejection.  The obviousness-type double patenting rejection has been withdrawn at this time. 



In summary, the filing of a terminal disclaimer including the cancelation of rejected claims has overcome all of the outstanding rejections and objections.  The claims are in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.